Citation Nr: 1819019	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  18-11 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1956 to March 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Throughout the entire period on appeal, the Veteran has had no more than Level I hearing loss in the right and left ears.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through a notice letter that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
In light of the above, the Board finds that all notices required by the VCAA and its implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).

Service treatment records are associated with electronic claims file.  All post-service VA treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2017). 

The Veteran was provided VA examinations in December 2016 and August 2017, which are adequate for the purposes of determining the current severity of the Veteran's service-connected disability as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Applicable Law

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

Impairment of auditory acuity (hearing loss) is evaluated pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).  To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85 (b).  The "pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85 (d) (2017).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e).

The regulatory provisions also provide two additional circumstances under which alternative tables can be employed.  One is where the pure tone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or greater.  The second is where pure tone thresholds are 30 decibels or less at frequencies of 1,000 Hertz, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2017).


III.  Analysis 

In May 2017, the Veteran submitted a claim for service connection for bilateral hearing loss.  In the September 2017 rating decision on appeal, the RO granted service connection for the Veteran's bilateral hearing loss and assigned a noncompensable rating.  The Veteran subsequently appealed the assigned rating to the Board.  Applying the facts in this case to the applicable legal criteria, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for bilateral hearing loss.

In December 2016, the Veteran underwent a hearing examination.  The objective evidence showed pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
30
45
55
LEFT
20
25
50
55
65


The average pure tone threshold was 36.25 decibels for the right ear and 48.75 decibels for the left ear.  The examiner noted that the Veteran's speech discrimination score (Maryland CNC Word List) was 96 percent in both ears.  Such corresponds to Level I hearing loss in each ear, which equates to a noncompensable rating.  See 38 C.F.R. § 4.85, Tables VI and VII.

The Veteran was afforded a VA examination in August 2017.  The Veteran reported a history of military noise exposure due to jet engines and being an infantryman.  He did not indicate any additional factors that contributed to his hearing loss.

The object evidence showed pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
50
45
LEFT
20
20
30
60
55
	
The average pure tone threshold was 32.5 decibels for the right ear and 41.25 decibels for the left ear.  The examiner, noted that the Veteran's speech discrimination score (Maryland CNC Word List) was 94 percent in both ears.  Such corresponds to Level I hearing loss in each ear, which equates to a noncompensable rating.  See 38 C.F.R. § 4.85, Tables VI and VII.

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the Veteran's hearing loss disability is more severe for compensation purposes than demonstrated on the audiological evaluations discussed above.

The Board has also considered his statements concerning his noise exposure during service.  Although the Board finds his statements to be credible, it finds that these factors do not provide a sufficient basis on which to award a compensable rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  Given the applicable rating criteria, the Board must base its determination on the results of the pertinent and valid audiology studies.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In this case, as explained above, the numeric designations do not correlate to a compensable rating.  As such, the preponderance of the evidence is against the Veteran's claim for a compensable schedular rating.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


